DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a yaw control system for a helicopter, classified in B64C 27/82.
II. Claim 17-20, drawn to method of managing noise emitted by a plurality of helicopter tail rotors, classified in B64C13/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the helicopter yaw control system as claimed can be used in a materially different process of using that control system that does not require, detecting the one or more flight parameters.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
At least a different classification search of area B64C2027/8227 and text searching for a plurality of tail rotors disposed on a tail boom, in the case of invention I or of B64C13/00 and text searching for methods of controlling rotorcraft/helicopters in the case of invention II would be required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

It is currently unclear if any of the claim(s) is/are generic to the following disclosed patentably distinct species: 

Group A, drawn to the rotor matrix rotor sizes
	Species 1, figure 6a, drawn to the rotor matrix with varying rotor sizes
	Species 2, figures 1a-c, 5a-b, 6b-10b, 12a-14b, 16a-17b, 19-20h, and 23-25b drawn to a 
rotor matrix with a single standard rotor size
Group B, drawn to tail rotor blade twist
	Species 1, figure 6b-d, drawn to the rotor matrix with rotors having varying blade twist
	Species 2, figures 1a-c, 5a-6d, 6h-10b, 12a-14b, 16a-17b, 19-20h, and 23-25b, drawn to 
a rotor matrix with rotors having fixed blade twist
Group C, drawn to tail rotor blade pitch
Species 1, figure 6e-g, drawn to the rotor matrix with rotors having non-uniform blade pitch
Species 2, figures 1a-c, 5a-6d, 6e-10b, 12a-14b, 16a-17b, 19-20h, and 23-25b, drawn to a rotor matrix with rotors having uniform blade pitch
Group D, drawn to rotor airfoil shapes
Species 1, figure 6h-g, drawn to the rotor matrix with rotors having different airfoil shapes
Species 2, figures 1a-c, 5a-6g, 6k-10b, 12a-14b, 16a-17b, 19-20h, and 23-25b, drawn to a rotor matrix with rotors having uniform airfoil shapes
Group E, drawn to rotor matrix shape
Species 1, figures 6k and 10a, drawn to the rotor matrix configured in a triangular shape
Species 2, figures 6l and 10b, drawn to the rotor matrix configured in a hexagon shape
Species 3, figure 6m, drawn to the rotor matrix configured in an arc shape
Species 4, figures , drawn to the rotor matrix configured in a parallelogram shape
Group F, drawn to rudder configuration
	Species 1, figures 1a-c, 3a-6m, 12a-26c, drawn to a control matrix without a rudder
Species 2, figures 7a-d, drawn to single rudder aft of the control matrix
Species 3, figures 8a-8c, drawn to rudder above control surface and a left and right
stabilizer rudder forward of the tail
Species 4, figures 9a-9b, drawn to rotatable yaw control matrix acting as a rudder
Species 5, figure 10a, drawn to rudder attached to the aft edge of control matrix
Species 6, figure 10b, drawn to split rudder attached aft of the yaw control matrix
Group G, drawn towards aircraft type
Species 1, figures 1-13d, 16a-20h, 23-24d, and 26a-26c, drawn toward helicopter type aircraft
Species 2, figures 14a-b and 25a-b, drawn towards VTOL type aircraft
Group H, drawn to aircraft control system
	Species 1, figures 12-15 drawn towards the quiet mode yaw control system
Species 2, figures 16a-18b, drawn towards a yaw control system including an airframe protection system.
Species 3, figures 19-22b, drawn to a yaw control power management system
Species 4, figures 23-26c, drawn to a yaw control system with a tail rotor balancing system.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Each species and subspecies have special feature(s) that would require at least different text searching:
Regarding group A:
For species 1, text searching for rotorcraft including tail rotors with varying rotor sizes would be required.
For species 2, text searching for rotorcraft including tail rotors with standard rotor sizes would be required.

	Regarding group B:
For species 1, text searching for rotorcraft including tail rotors rotor matrix with varying blade twist would be required.
For species 1, text searching for rotorcraft including tail rotors rotor matrix with fixed blade twist would be required.

Regarding group C:
For species 1, text searching for rotorcraft including tail rotors rotor matrix with fixed, non-uniform blade pitch would be required.
For species 1, text searching for rotorcraft including tail rotors rotor matrix with fixed, uniform blade pitch would be required.

Regarding group D:
For species 1, text searching for rotorcraft including tail rotors rotor matrix with rotor blades having different airfoil shapes would be required.
For species 2, text searching for rotorcraft including tail rotors rotor matrix with rotor blades having uniform airfoil shapes would be required.

Regarding group E:
For species 1, text searching for rotorcraft including tail rotors rotor matrix configured in a triangular shape would be required.
For species 2, text searching for rotorcraft including tail rotor matrix configured in a hexagon shape would be required.
For species 3, text searching for rotorcraft including tail rotors rotor matrix configured in an arc shape would be required.
For species 3, text searching for rotorcraft including tail rotors rotor matrix configured in a parallelogram shape would be required.

Regarding group F:
For species 1, text searching for rotorcraft not including a rudder would be required. 
For species 2, text searching for rotorcraft including a single rudder aft of the control matrix would be required.  
For species 3, text searching for rotorcraft including a rudder above control surface and a left and right stabilizer rudder forward of the tail would be required.
For species 4, text searching for rotorcraft including a yaw control matrix acting as a rudder would be required.
For species 5, text searching for rotorcraft including a rudder attached to the aft edge of control matrix would be required.
For species 6, text searching for rotorcraft including a split rudder attached aft of the yaw control matrix would be required.

Regarding group G:
For species 1, text searching for helicopter type aircraft including tail rotors would be required.
For species 2, text searching for VTOL type aircraft including wing mounted rotors would be required.

Regarding group H:
For Species 1, text searching for the methods of/systems for reducing rotorcraft noise would be required.
For Species 2, text searching for the methods of/systems for automatically piloting or adjusting the rotorcraft to avoid hazardous conditions would be required.
For Species 3, text searching for the methods of/systems for managing power in a rotorcraft would be required.
For Species 4, text searching for the methods of/systems for balancing rotorcraft tail rotors would be required.

Note, the election of species should include one species from each group.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
No telephone call to request an oral election to the above restriction requirement was made due to the complexity of this restriction. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642